UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1446


CALVIN TYRONE NORTON,

                     Plaintiff - Appellant,

              v.

CITY OF WHITEVILLE, a Municipality; WHITEVILLE POLICE
DEPARTMENT, a department under the Municipality of City of Whiteville;
TRACEY CARTER, Police Officer of Whiteville Police Department sued in her
official and individually capacity; STEPHEN STRICKLAND, Police Officer of
Whiteville Police Department sued in his official & individual capacity; JEFFREY
ROSIER, Chief Police at Whiteville Police Department sued in his official &
individual capacity; AUNDRE' JACKSON, Lieutenant at the Whiteville Police
Department sued in his official and individual capacity; BOBBY DEAN KEMP,
JR., sued in his individual capacity,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:16-cv-00300-BO)


Submitted: June 22, 2017                                          Decided: June 26, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Calvin Tyrone Norton, Appellant Pro Se. Clay Allen Collier, CROSSLEY MCINTOSH
COLLIER HANLEY & EDES PLLC, Wilmington, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Calvin Tyrone Norton seeks to appeal the district court’s order dismissing his civil

action. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on March 7, 2017. The notice

of appeal was filed on April 7, 2017. Because Norton failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              3